DETAILED ACTION

Applicants’ response filed 2/17/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-30 are allowed. 
Prior rejections are withdrawn. 
Terminal disclaimer has been approved. 
Application is allowed. 

Reasons for Allowance
Claims 13-30 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present application are directed to a dot product engine having l rows and n columns forming a l x n memory in an crossbar array with each crossbar array having a programmable memristive element defining a matrix value. Also is an encoder circuit which is used to generate matrix values for m of the n columns in the dot product engine based on the matrix values for a first k of the n columns and according to an error detection capability wherein n = k + m. These concepts are not taught or suggested by the prior arts of record as detailed in independent claims 13 and 21. Therefore claims 13 and 21 are allowed. Respective dependent claims 14-20 and 22-30 further limit parent claims and are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112